Title: George Watterston to Thomas Jefferson, 7 December 1815
From: Watterston, George
To: Jefferson, Thomas


          
            Sir,
            City of Washington Decr 7th 1815.
          
          I have requested Mr Millegan to bind one of the printed catalogues in calf & transmit it to you—There are some errors in it which could not be avoided. I trust, however, you will, on the whole, be pleased with its execution—The alphabetical arrangement under each chapter is not so correct as I wished it, but it could not without great trouble, be improved; as it would have required a new copy of your M.S. The numbers you suggested, as necessary to the completion of the Index, were unavoidably omitted as they would have had a tendency to swell it to too great a seize size & as that necessity is in some degree obviated, by the alphabetical order of the chapters—I find, on reexamining the book, that there are two works which have not been received viz—“Rays American Tars in Tripoli & Morris’ Accounts”—These are the only defeciencies I know of, except the M,S Laws of Virginia of which you have already apprised me.
          
            I have the honor to be With great respect Sir, Yr obt servt
            Geo, Watterston
          
        